UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7808



SHAWN PATRICK DICKSON,

                                           Petitioner - Appellant,

          and

LISA RICHARDSON,

                                                        Petitioner,

          versus

MOLLY Q. RUHL, Clerk; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. M. J. Garbis, District Judge. (CA-96-
3291-MJG)

Submitted:   February 27, 1997            Decided:   March 13, 1997


Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Shawn Patrick Dickson, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Shawn Dickson, a Maryland inmate, appeals the order of the

district court dismissing his petition for habeas corpus relief

brought pursuant to 28 U.S.C. § 2254 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. The district court dismissed Dickson's claims

as to his Montgomery County convictions on the merits and dismissed

without prejudice Dickson's claims regarding his Prince George's

County convictions so that he may file a separate § 2254 petition.
We affirm on the modified grounds that Dickson failed to exhaust
his state remedies.

     A prisoner petitioning for federal habeas relief must first

present his claims to state courts and exhaust all available reme-

dies. 28 U.S.C. § 2254 (b), (c). Dickson's petition reveals that he

failed to exhaust his available state court remedies in Maryland.

See Maryland Uniform Post-Conviction Procedure Act, Md. Ann. Code

art. 27, § 645A (1992). We therefore grant a certificate of appeal-

ability and modify the judgment to reflect dismissal without preju-
dice for failure to exhaust state remedies and affirm the judgment

as modified. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED



                                3